                       Case 4:13-cr-00319-KGB Document 133 Filed 06/05/20 Page 1 of 7
AO 245D (Rev. 02/18)    Judgment in a Criminal Case for Revocations
                         Sheet l
                                                                                                                                      IC i '\   NSAS

                                        UNITED STATES DISTRICT COURT .                                                        JUN 0~_2020
                                                                                                                  JANIEsw,           . ,
                                                             Eastern District of Arkansas                         By:     .

           UNITED STATES OF AMERICA                                        Judgment in a Criminal Case
                                V.                                         (For Revocation of Probation or Supervised Release)

                       CURTIS GAINES
                                                                           Case No. 4:13-cr-00319-02 KGB
                                                                           USM No. 28352-009
                                                                            R. BRANNON SLOAN
                                                                                                    Defendant's Attorney
 THE DEFENDANT:
 ~ admitted guilt to violation of condition(s)             _1-_4_ _ _ _ _ _ _ _ _ of the term of supervision.
 •    was found in violation of condition(s) count(s)                                  after denial of guilt.
 The defendant is adjudicated guilty of these violations:


 Violation Number                Nature of Violation                                                               Violation Ended
 1                                   Failure to not own or use any computer or device (whether or



                                     location without first receiving written permission from the



        The defendant is sentenced as provided in pages 2 through _ _
                                                                    7 __ of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 •    The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

           It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
 fully pa~d. Jf ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
 economic circumstances.

 Last Four Digits of Defendant's Soc. Sec. No.: 68 2 7                      06/04/2020
                                                                                               Date of Imposition of Judgment
 Defendant's Year of Birth:             1985

 City and State of Defendant's Residence:
 North Little Rock, Arkansas
                                                                            Kristine G. Baker, United States District Judge
                                                                                                  Name and Title of Judge


                                                                                                                Date
                  Case 4:13-cr-00319-KGB Document 133 Filed 06/05/20 Page 2 of 7
AO 2450 (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                       Sheet lA

                                                                                            Judgment-Page   ~-2- of _ _7__
DEFENDANT: CURTIS GAINES
CASE NUMBER: 4:13-cr-00319-02 KGB

                                                      ADDITIONAL VIOLATIONS

                                                                                                                  Violation
Violation Number               Nature of Violation                                                                Concluded
                               provider; bulletin board system; gaming system, device, or console; online



                               cell phone; or any other remote device capable of Internet connection.             03/09/2020



                               the written approval of the probation officer and refrain from entering into any



                               schools, daycare centers, theme parks, theaters, and playgrounds.                  03/08/2020



                               forms containing pornographic images or sexually oriented materials



                               pornographic books, magazines, literature, videos, CDs, DVDs, digital media



                               as defined in 18 U .S.C. § 2256(2).                                                03/09/2020



                               networking website or websites that allow minor children membership, a



                               probation officer.                                                                 03/08/2020
                     Case 4:13-cr-00319-KGB Document 133 Filed 06/05/20 Page 3 of 7
AO 2450 (Rev. 02/18)     Judgment in a Criminal Case for Revocations
                         Sheet 2- lmprisonment
                                                                                                     Judgment - Page   3   of   7
DEFENDANT: CURTIS GAINES
CASE NUMBER: 4:13-cr-00319-02 KGB


                                                                IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

Time served.




     •     The court makes the following recommendations to the Bureau of Prisons:




     •     The defendant is remanded to the custody of the United States Marshal.

     •     The defendant shall surrender to the United States Marshal for this district:
           •    at   --------~                     •     a.m.     •    p.m.    on
           •    as notified by the United States Marshal.

     •     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           •    before 2 p.m. on
           •    as notified by the United States Marshal.
           •    as notified by the Probation or Pretrial Services Office.

                                                                       RETURN

I have executed this judgment as follows:




           Defendant delivered on                                                         to

at                                                     with a certified copy of this judgment.




                                                                                                  UNITED STA TES MARSHAL


                                                                              By
                                                                                               DEPUTY UNITED STATES MARSHAL
                  Case 4:13-cr-00319-KGB Document 133 Filed 06/05/20 Page 4 of 7
AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                       Sheet 3 - Supervised Release
                                                                                              Judgment-Page _ _A_     of        7
DEFENDANT: CURTIS GAINES
CASE NUMBER: 4:13-cr-00319-02 KGB
                                                         SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

 Five years.




                                                      MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release
     from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               • The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                   substance abuse. (check if applicable)
4.    • You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.    l!1 You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    5ef You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 2090 I, et seq.)
          as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
          where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    • You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
                  Case 4:13-cr-00319-KGB Document 133 Filed 06/05/20 Page 5 of 7
AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                       Sheet 3A - Supervised Release
                                                                                                 Judgment-Page            of
DEFENDANT: CURTIS GAINES
CASE NUMBER: 4:13-cr-00319-02 KGB

                                         STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
      your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
      different time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
      and when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
      from the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. lfyou plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
      officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
      from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
      officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
      or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the
      probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
      been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
      permission of the probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
      that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
      nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
      without first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
      may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
      contact the person and confinn that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and
Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                          Date
                    Case 4:13-cr-00319-KGB Document 133 Filed 06/05/20 Page 6 of 7
  AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                         Sheet 3B - Supervised Release
                                                                                          Judgment-Page ~6~ of      -~7_ _
  DEFENDANT: CURTIS GAINES
  CASE NUMBER: 4:13-cr-00319-02 KGB

                                          ADDITIONAL SUPERVISED RELEASE TERMS

The defendant shall reside at Chance Sobriety at the start of his supervision and comply with requirements of its program,
under the guidance and supervision of the probation office.

During the first nine months of supervised release the defendant shall be placed on location monitoring. He must follow
the rules and regulations of the location monitoring program. He is always restricted to his residence except for
employment; education; religious services; medical, substance abuse, or mental health treatment; attorney visits, court
appearances; court-ordered obligations; or other activities as pre-approved by the officer (Home Detention). He shall pay
for the total cost of the damaged/lost location monitoring equipment directly to the vendor as instructed by the United
States Probation Office.

He must participate in sex offender treatment under the guidance and supervision of the probation office and follow the
rules and regulations of that program, including submitting to periodic polygraph testing to aid in the treatment and
supervision process. He must pay for the cost of treatment, including polygraph sessions, at the rate of $10 per session,
with the total cost not to exceed $40 per month, based on ability to pay as determined by the probation office. If he is
financially unable to pay for the cost of treatment, the co-pay requirement will be waived.

He must register with the state sexual offender registration agency(s) in any state where he resides, visits, is employed,
carries on a vocation, or is a student, as directed by the probation officer.

The probation office will provide state officials with all information required under any sexual predator and sexual offender
notification and registration statutes and may direct the defendant to report to these agencies personally for required
additional processing, such as an interview and assessment, photographing, fingerprinting, polygraph testing, and DNA
collection.

He must not have direct contact with any child he knows or reasonably should know to be under the age of 18, including
his own children, without permission of the probation officer. If he does have any direct contact with any child he knows or
reasonably should know to be under the age of 18, including his own children, without the permission of the probation
officer, he must report this contact to the probation officer within 24 hours. Direct contact includes written communication,
in-person communication, or physical contact. Direct contact does not include incidental contact during ordinary daily
activities in public places.

He must not view or possess any "visual depiction" (as defined in 18 U.S.C. § 2256) including any photograph, film, video,
picture, or computer or computer-generated image or picture, whether made or produced by electronic, mechanical, or
other means, of "sexually explicit conduct" (as defined in 18 U.S.C. § 2256), or any other material that would compromise
your sex offense-specific treatment.

He must not access the Internet except for reasons approved in advance by the probation officer.

He must allow the probation officer to install computer monitoring software on any computer (as defined in 18 U.S.C. §
1030(e)(1)) he uses.

To ensure compliance with the computer monitoring condition, he must allow the probation officer to conduct initial and
periodic unannouced searches of any computers (as defined in 18 U.S.C. § 1030(e)(1 )) subject to computer monitoring.
These searches will be conducted to determine whether the computer contains any prohibited data prior to installation of
the monitoring software, whether the monitoring software is functioning effectively after its installation, and whether there
have been attempts to circumvent the monitoring software after its installation. He must warn any other people who use
these computes that the computers may be subject to searches pursuant to this condition.

He must not date or befriend anyone who has a child or children under the age of 18 without notification of the third party
and verfication by the probation officer.
                    Case 4:13-cr-00319-KGB Document 133 Filed 06/05/20 Page 7 of 7
  AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                         Sheet 3C- Supervised Release
                                                                                         Judgment-Page _ _ of _ _ __
  DEFENDANT: CURTIS GAINES
  CASE NUMBER: 4:13-cr-00319-02 KGB

                                ADDITIONAL STANDARD CONDITIONS OF SUPERVISION

He must submit his person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. § 1030(e)(1)),
other electronic communications or data storage devices or media, or office, to a search conducted by a United States
probation officer. Failure to submit to a search may be grounds for revocation of release. He must warn any other
occupants that the premises may be subject to searches pursuant to this condition.

He must not go to, or remain at, any place where he knows children under the age of 18 are likely to be, including parks,
schools, playgrounds, and childcare facilities without prior approval of the probation office.

He must not utilize or maintain any memberships or accounts of any social networking website or websites that allow minor
children membership, a profile, an account, or webpage without approval of the probation office. This includes websites
that explicitly prohibit access or use by sex offenders.

He must not enter adult bookstores, strip clubs, or adult sex-themed entertainment businesses, or any establishments
where such material or entertainment is available.

He shall participate, under the guidance and supervision of the probation office, in a substance abuse treatment program
which may include drug and alcohol testing, outpatient counseling, and residential treatment. Further, he must abstain
from the use of alcohol throughout the course of treatment. He shall pay for the cost of treatment at the rate of $10 per
session, with the total cost not to exceed $40 per month, based on ability to pay as determined by the probation office. If
he is financially unable to pay for the cost of treatment, the co-pay requirement will be waived.
